Citation Nr: 0942759	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an increased rating for histoplasmosis of 
the lungs, currently rated 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and L. W.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1978 
to October 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for chronic 
obstructive pulmonary disease (COPD) and granted an increased 
(50 percent) rating for service-connected histoplasmosis of 
the lungs.

The issue of an increased rating for histoplasmosis of the 
lungs is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence reflects that it is unlikely that COPD 
either began during active military service or that COPD has 
been caused or aggravated by service-connected histoplasmosis 
of the lungs.


CONCLUSION OF LAW

COPD was not incurred in active service nor is it caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1103, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, a notice letter was sent in March 2005 that 
contains the necessary notice elements. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided in March 2005 did not address all necessary 
rating criteria or effective date provisions, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA treatment records from all identified 
sources.  A hearing before the undersigned Veterans Law Judge 
was provided.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-
connected disease or injury that is proximately due 
to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The amendment places a burden on the Veteran to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Because the claim for service 
connection for COPD secondary to service-connected 
histoplasmosis was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, as that version favors 
the Veteran.

The Veteran has alleged that his service-connected 
histoplasmosis has caused or aggravated non-service-connected 
COPD, or that tobacco use during active service has caused 
COPD.  In support of his claim, in May 2002 an examiner from 
Ohio State University Medical Center, after reviewing the 
claims file and examining the Veteran, offered the following 
impression:  

      1) Chronic obstructive pulmonary disease per 
pulmonary function testing, which is a consequence 
of both his tobacco abuse and could be the result 
of his histoplasmosis exposure.

As a consequence of the above medical opinion, VA re-examined 
the Veteran in July 2005.  The VA physician found that 
pulmonary function testing supported dual assessments of 
histoplasmosis and COPD.  The physician dissociated 
histoplasmosis from COPD on the basis that these represented 
two separate disabilities. 

In his September 2005 notice of disagreement, the Veteran 
pointed out that the July 2005 VA examining physician ruled-
out histoplasmosis as a cause of COPD, but did not rule-out 
histoplasmosis as an aggravator of COPD.  As a consequence, 
another VA physician reviewed the record and examined the 
Veteran in March 2006.  The VA physician concluded with this:

      Impression:  It is my conclusion based on past 
medical records, the examination today, and test 
results that it is less likely than not that the 
Veteran's COPD is secondary to his service-
connected histoplasmosis and also that it is less 
likely than not that the COPD is aggravated by the 
service-connected histoplasmosis/restrictive lung 
disease.

The physician provided a cogent rationale to the effect that 
the histoplasmosis portion of the respiratory disability was 
essentially quiescent and would not be expected to decrease 
any pulmonary function whereas the Veteran's history of 
smoking most likely has caused all of the current pulmonary 
deficits.  

In April 2006, in response to the March 2006 medical opinion 
that relates pulmonary dysfunction to smoking, the Veteran 
posited a new theory of service connection.  He asserted that 
he began smoking during active service due to stress imposed 
by military service.  Thus, service connection for disability 
due to tobacco use must be discussed.

For claims filed after June 9, 1998, and notwithstanding any 
other provision of law, a veteran's disability or death shall 
not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300.  Because a claim for service 
connection on the basis of tobacco use that began in service 
is precluded by law, the fact that the Veteran began using 
tobacco during active service is to no avail.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

While the Veteran has provided lay evidence of a link between 
histoplasmosis and COPD, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  The Veteran's opinion 
in this matter is of little value because the determination 
involves a question that only medical experts may address.  

Although the Veteran testified before the undersigned 
Veterans Law Judge in July 2009, testimony addressing service 
connection for COPD was not elicited.  

Concerning direct service connection, the service treatment 
records do not indicate any treatment for COPD.  At the time 
of separation, the Veteran's lungs were normal.  Thus, there 
is no medical evidence for direct service connection.  

The March 2006 VA medical opinion is persuasive and 
probative, as it is based on accurate facts and is supported 
by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection COPD, either secondary to service-
connected disability or directly due to active military 
service is therefore denied. 

ORDER

Service connection for COPD is denied.


REMAND

The Veteran has appealed for an increased rating (schedular 
and extraschedular) for service-connected histoplasmosis, 
currently rated 50 percent disabling.  In his September 2005 
notice of disagreement, the Veteran specifically requested 
extraschedular consideration by VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
In July 2009, he testified before the undersigned Veterans 
Law Judge that he was terminated from his job in 2001 or 2002 
because of his respiratory disability.  Because he alleges 
that he cannot work due to service-connected disability and 
because he has specifically requested extraschedular 
consideration, VA must consider a claim for a total 
disability rating for compensation based on individual 
unemployability or other extraschedular consideration.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
stressed that the rating assigned for a service-connected 
disability involves consideration of the functional effects 
caused by the disability, which in turn involves the 
application of 38 C.F.R. § 3.321(b) and consideration of an 
extra-schedular rating.  In turn, 38 C.F.R. § 3.321(b) (1999) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his or her 
service-connected disability, an extra-schedular evaluation 
will be assigned.  However, according to VAOPGCPREC 6-96, the 
Board lacks jurisdiction to address an extraschedular 
evaluation in the first instance.  

According to VAOPGCPREC 6-96, where the veteran has alleged 
or asserted that the schedular rating is inadequate or where 
the evidence shows exceptional or unusual circumstances, the 
Board must specifically adjudicate the issue of whether and 
extraschedular rating is appropriate.  Moreover, in 
Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court 
reiterated, "It was established in Floyd v. Brown, 9 Vet. 
App. 88. 94-96 (1996), that the BVA cannot consider an 
extraschedular rating in the first instance; ... 38 C.F.R. 
§ 3.321(b) requires consideration in the first instance by 
the Under Secretary for Benefits..."  

Because the Board cannot consider an extraschedular rating in 
the first instance, the Veteran's assertion of 
unemployability requires that the matter be referred to the 
VA Central Office for consideration.  See also Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Moreover, because adjudication 
of the claim for a higher schedular rating for histoplasmosis 
could have a preclusive effect on the VA's initial 
consideration of the functional effects caused by the 
service-connected disability, the Board will defer 
adjudication of the increased schedular rating claim until 
all development contemplated under 38 C.F.R. § 3.321 (b) has 
been accomplished.   

Accordingly, this case is remanded to the AMC for the 
following action:

The AMC should submit the claim to VA's 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration in accordance 
with 38 C.F.R. § 3.321 (b).  Following 
that action, if the desired benefits are 
not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


